DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13th, 2022 has been entered.
Response to Amendment
The amendment filed October 13th, 2022 has been entered. Claims 1, 3, 9-10, 12-13, 17-19, 23, 34-42, and 45 remain rejected in the application. 
Claim Objections
Claims 1, 12, 34-35, and 38-39 are objected to because of the following informalities:
in claim 1, line 23: “operation” should be “operation of the device”;
in claim 1, line 24: “the” should be inserted before “operation”;
in claim 12, line 2: “the” should be inserted before “flow rate”;
in claim 34, line 2: “the pulmonary tract” should be “a pulmonary tract”;
in claim 35, line 2: “the” should be inserted before “administration”;
in claim 38, line 2: “the pulmonary tract” should be “a pulmonary tract”;
in claim 39, line 2: “the” should be inserted before “administration”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 9-10, 12-13, 17-19, 23, 34-42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein drawing fluid through the mouthpiece draws fluid through the flow chamber and the entrainment port, thereby generating a pressure difference within the fluid chamber causing the float to move toward the upper portion of the fluid chamber” in lines 18-21 which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “an inhaler device” in line 26, but it is not clear if this recitation is the same as, related to, or different from “a medicinal fluid canister” of claim 1, line 1.  The specification suggests that they are the same, but the different terminology in the claim suggests that they are different. The relationship between these two recitations should be made clear.
Claims 3, 9-10, 12-13, 17-19, 23, 34-42, and 45 are rejected by virtue of their dependence from claim 1.
Claim 23 recites “a medicinal fluid canister” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a medicinal fluid canister” of claim 1, line 1 and/or “an inhaler device” of claim 1, line 26.  The relationship among these recitations should be made clear.
Claims 34-42 are rejected by virtue of their dependence from claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10, 12-13, 17-19, 23, 34-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (U.S. Patent Publication No. 2004/0000307) (previously cited) in view of Puderbaugh (EP 0938908), Pierro et al. (U.S. Patent Publication No. 2014/0166004) (previously cited), Goodman et al. (U.S. 5404871) (previously cited), and Gupte et al. (U.S. 5676130) (previously cited).
Regarding claim 1, Khan discloses: A spacer device for use with a medicinal fluid canister (abstract and figures 2 and 3 disclose an inhaler device with a front cavity 25 which includes a float 35 and mouthpiece 50, and wherein the device is for use with a medical canister 60), the device comprising: a) a flow chamber (Figures 1 and 2 show a channel between the one way valve 55 and the mouthpiece 50); b) a mouthpiece in fluid communication with the flow chamber (Figure 2 and paragraph 0018 disclose wherein the mouthpiece is in communication with the interior of the body through the one way valve 55 within the outer wall of the body); and c) a flow chamber orifice (Figures 1 and 2 and paragraph 0022 disclose an opening defined by the one way valve 55) configured to provides one way flow of fluid from the flow chamber to the mouthpiece (Figure 2 and paragraphs 0018 and 0028 disclose wherein valve 55 is a one way valve that provides flow of mist 80 to the mouthpiece 50) d) a spirometer (Paragraph 0030 discloses wherein the pressure difference across the float indicator 35 causes it to rise within the minor cavity 25 when the user inhales upon the mouthpiece) comprising: a fluid chamber having an upper and lower portion along an elongated central axis (figure 2 and paragraph 0025 disclose wherein minor cavity 25 includes an upper portion and a lower portion bounded by horizontal wall 95, extending along an elongated central axis as shown in figure 2), the fluid chamber being in fluid communication with the flow chamber via a fluid pathway (Figure 2 and paragraph 0025 disclose wherein the minor cavity 25 includes an opening 105 near the inhaler top 15 providing an airway passage from the mouthpiece 50 to the float, by the channel between the one way valve 55 and the mouthpiece 50); a float slidably disposed within the fluid chamber (paragraphs 0030 and figure 2 disclose wherein the float indicator 35 rises within the minor cavity 25 when the user inhales upon the mouthpiece 50); a transparent window disposed within a wall of the fluid chamber to allow visual inspection of the float (Paragraphs 0018 and 0025 disclose wherein the float indicator 35 within the minor cavity 25 is visible due to the transparency of the body 20); and an entrainment port disposed within a wall of the lower portion of the fluid chamber (Figures 1 and 2 and paragraph 0025 disclose inlets 100 (entrainment port) are located at the lower portion within the body wall of the minor cavity 25), wherein drawing fluid through the mouthpiece draws fluid through the flow chamber and the entrainment port, thereby generating a pressure difference within the fluid chamber causing the float to move toward the upper portion of the fluid chamber (paragraphs 0029-0030 discloses wherein the mist is drawn from the inhaler body into the minor cavity 25 and through the one way valve 55 and into the user's mouth by way of the mouthpiece, as the user inhales upon the mouthpiece, which also causes air to enter into the minor cavity 25 via the inlets 100 which creates a pressure difference causing the float indicator to rise within the minor cavity 25),
Yet Khan does not disclose: “an internal flow chamber orifice disposed between the flow chamber and the mouthpiece, the flow chamber orifice configured to provide one-way flow of fluid from the flow chamber to the mouthpiece, the flow chamber orifice comprising a resilient membrane having a resealable opening”.
Puderbaugh, in a related field of endeavor, teaches a metered dose inhaler cloud chamber having an improved valve system being capable of storing a pressurized medication dispenser within the spacer or cloud chamber. (Paragraph [0002]). As depicted in Figures 1 and 2, an elliptically-shaped valve body (81) is used to form a one-way inspiratory air valve (80) between the mouthpiece (70) and a proximal end of the chamber cap (i.e., internal flow chamber orifice). This one-way inspiratory air valve (80) is formed from the elliptically-shaped valve body (81) of a resilient or elastomeric material having an "X"-shaped cut in the center portion of the elliptical shape, as best seen in Figure 3. When inspiratory air is withdrawn through the mouthpiece, the "X"-shaped cut in the center portion of the elliptically-shaped valve body will open allowing inspiratory air to be drawn therethrough, as illustrated in Figure 2. However, when expiratory air pressure is applied against the center section of the elliptically-shaped valve body, the "X"-shaped cut in the center portion will be forced against the cross members of the spider or backing plate preventing the "X"-shaped cut from opening and thereby preventing expiratory air from being passed back into the cloud chamber, as illustrated in Figure 2a (i.e., resilient membrane having a resealable opening). (Paragraphs [0023]-[0024]).
As a result, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate “an internal flow chamber orifice disposed between the flow chamber and the mouthpiece, the flow chamber orifice configured to provide one-way flow of fluid from the flow chamber to the mouthpiece, the flow chamber orifice comprising a resilient membrane having a resealable opening” Puderbaugh. Doing so provides an improved valve mechanism that prevents the expiratory air, which contains higher levels of carbon dioxide and is normally laden with water vapor, from being re-breathed which would raise the carbon dioxide level and lower the oxygen levels of the user. (Paragraph [0007]).
Yet Khan does not disclose: wherein the device is calibrated such that the float moves toward the upper portion of the fluid chamber at a flow rate of between 30-35 liters per minute during operation; wherein the float is configured as an indicator of flow rate during operation of the device.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the device is calibrated such that the float moves toward the upper portion of the fluid chamber at a flow rate of between 30-35 liters per minute during operation (Paragraph 0029 discloses wherein the float moves up and down based on the flow rate in association with the patient's inhalation through the patient interface and Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute. Pierro teaches an example of 30 Lim, which is within or close to within the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close... See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of l00°C and an acid concentration of 10% ); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)); wherein the float is configured as an indicator of flow rate during operation of the device (Figure 2, paragraphs 0029 and claims 1, 2 and 5 disclose wherein float 220 moves up and down across a variety of positions between bottom 215 and top 216 of housing 210 in response to variations in an inhalation flow rate).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the device is calibrated such that the float moves toward the upper portion of the fluid chamber at a flow rate of between 30-35 liters per minute during operation; wherein the float is configured as an indicator of flow rate during operation of the device, as made obvious as taught by an example from Pierro, in order to deliver a therapeutically effective flow rate for delivery of a medical aerosol by providing a suitable flow rate of about 30 liter minute and in order to provide a visible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment.
Yet the combination does not disclose: wherein the device is configured to provide a laminar flow of fluid through the mouthpiece.
However, in the same field of inhaler devices, Goodman discloses: wherein the device is configured to provide a laminar flow of fluid through the mouthpiece (column 12, lines 42-61, column 21, lines 21-33, and claim 16 disclose wherein laminar flow is provided across the device and column 6, lines 39-43 disclose wherein the device has a mouthpiece).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the device is configured to provide a laminar flow of fluid through the mouthpiece, as taught by Goodman, so that differential pressures are directly related to measured flow so as to improve measurement data or characteristics.
Yet the combination does not disclose: wherein the flow chamber orifice is disposed between the mouthpiece and the flow chamber; wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber.
However, in the same field of inhaler devices, Gupte discloses: wherein the flow chamber orifice (opening 7) is disposed between the mouthpiece (mouthpiece 8) and the flow chamber (chamber 5) (Figures 1, 2a-c, and 3 show wherein the separator 1 has an opening 7 that is disposed between at least a portion of chamber 5 and the mouthpiece 8); wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber (Figure 1 shows wherein the separator 1 has a chamber 5 (flow chamber) and an air inlet opening 9 for receiving the mouthpiece 3 of the inhaler 2 and wherein the opening 9 is arranged opposite the mouthpiece 8 and in fluid communication with the flow chamber 5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flow chamber orifice is disposed between the mouthpiece and the flow chamber; wherein the flow chamber comprises an opening for receiving a mouthpiece of an inhaler device, the opening being arranged opposite the mouthpiece in fluid communication with the flow chamber, as taught by Gupte, by integrating the separator attachment I of Gupte to the channel or nozzle portion between the one way valve 55 and the mouthpiece 50 of Khan, in order to separate off coarser particles during inhalation (Gupte in column 1, lines 32-36).
Regarding claim 3, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses: further comprising a holding chamber having a reservoir (Figure 2 and paragraph 0024 disclose major cavity 30 (holding chamber) for containing mist 80) and an opening sized to receive the medicinal fluid canister (Figure 2 and paragraph 0024 disclose a seat structure 70 for receiving a medicine canister 60), the reservoir being in fluid communication with the flow chamber via the flow chamber orifice and being upstream of the flow chamber orifice (Figure 2 and paragraph 0018 describe wherein the medicinal fluid moves from the major cavity 30 and through the one way valve 55 and mouthpiece 50 into the user's mouth, via the channel between the one way valve 55 and the mouthpiece 50, such that the major cavity 30 (flow chamber) is located upstream of the one way valve 55 (flow chamber orifice)).
Regarding claim 9, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses: wherein the float comprises a disc, prism, cube, sphere or ellipsoid geometry (Figures 1- 3 show float 35 as a disc).
Regarding claim 10, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 9. Khan further discloses: wherein the float comprises a disc geometry (Figures 1-3 show float 35 as a disc).
Regarding claim 12, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Yet Khan does not disclose: further comprising one or more additional indicators of flow rate. However, in the same field of medicinal inhalation delivery devices, Pierro discloses: further comprising one or more additional indicators of flow rate (Figure 3 and paragraph 0030 discloses wherein a whistle 320 (an additional indicator) varies in response to variations in the inhalation flow rate).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising one or more additional indicators of flow rate, as taught by Pierro, in order to provide an audible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment.
Regarding claim 13, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 12. Yet Khan does not disclose: wherein the one or more indicators are visual or sound indicators.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the one or more indicators are visual or sound indicators (Figure 3 and paragraph 0030 disclose wherein whistle 320 generates an audible signal (a sound indicator) that varies in response to variations in the inhalation flow rate).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the one or more indicators are visual or sound indicators, as taught by Pierro, in order to provide an audible breathing incentive feedback so that the user can identify the effectiveness of the inhale treatment.
Regarding claim 17, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses: wherein the fluid pathway enters the lower portion of the fluid chamber of the spirometer (Figure 2 and paragraph 0025 discloses wherein the inlets 100, at the base of the cavity 25, provide a fluid pathway at the lower portion of the cavity 25).
Regarding claim 18, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses: wherein the fluid pathway enters the upper portion of the fluid chamber of the spirometer (Figure 2 and paragraph 0025 discloses wherein the opening 105 at the top of the inhaler top 15 forms a fluid pathway at the top of the minor cavity 25).
Regarding claim 19, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1. Khan further discloses: wherein the spirometer comprises a plurality of entrainment ports (Figures 1 and 2 and paragraph 0025 inlets 100 (a plurality of entrainment ports) within the body wall of the minor cavity 25).
Regarding claim 23, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the spacer device of claim 1 (see rejection above) and further discloses: b) a medicinal fluid canister in fluid communication with the flow chamber (Figures 1 and 2 and paragraph 0028 disclose wherein medicine canister 60 provides a mist 80 that flows into the channel between the one way valve 55 and the mouthpiece 50).
Regarding claim 34, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the system of claim 23. Khan further discloses: A method of administering a medicinal agent to a subject (Paragraph 0031 discloses administering a dose of medicine to the patient), comprising administering the medicinal agent to the pulmonary tract of the subject, thereby administering the medicinal agent (Paragraph 0029 discloses inhaler device 10 provides a mist 80 (medicinal agent) to be inhaled by the user (to the pulmonary tract of the subject)).
Regarding claim 35, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose: wherein the spirometer provides the subject with an indicator of optimal flow rate during administration.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the spirometer provides the subject with an indicator of optimal flow rate during administration (Paragraph 0017 discloses wherein the breathing incentive device provides an indication of a target flow rate along with upper and lower thresholds that demarcate a therapeutically effective range (an indicator of optimal flow rate during administration)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the spirometer provides the subject with an indicator of optimal flow rate during administration, as taught by Pierro, in order provide coaching towards a target flow rate even when the flow rate is within the bounds of the upper and lower thresholds so as to maximize the efficiency of the medicinal agent delivery for subsequent uses.
Regarding claim 36, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose: wherein the flow rate is about 30 liters per minute.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the flow rate is about 30 liters per minute (Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute). Pierro teaches an example of 30 Lim, which is within or close to the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close... See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of l00°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flow rate is about 30 liters per minute, as made obvious as taught by an example from Pierro, in order to assist a patient in achieving a therapeutically effective flow rate for delivery of a medical aerosol by providing a suitable flow rate.
Regarding claim 38, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the system of claim 23. Khan further discloses: A method of treating a disease or disorder in a subject (Paragraph 0031 discloses administering a dose of medicine to the patient), comprising administering a medicinal agent to the pulmonary tract of the subject (Paragraph 0029 discloses inhaler device 10 provides a mist 80 (medicinal agent) to be inhaled by the user (to the pulmonary tract of the subject)), thereby treating the subject (Paragraphs 0024 and 0028 disclose wherein the system is used for treating respiratory ailments of a user).
Regarding claim 39, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose: wherein the spirometer provides the subject with an indicator of optimal flow rate during administration.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the spirometer provides the subject with an indicator of optimal flow rate during
administration (Paragraph 0017 discloses wherein the breathing incentive device provides an indication of a target flow rate along with upper and lower thresholds that demarcate a therapeutically effective range (an indicator of optimal flow rate during administration)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the spirometer provides the subject with an indicator of optimal flow rate during administration, as taught by Pierro, in order provide coaching towards a target flow rate even when the flow rate is within the bounds of the upper and lower thresholds so as to maximize the efficiency of the medicinal agent delivery for subsequent uses.
Regarding claim 40, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the system of claim 38. Yet Khan does not disclose: wherein the spirometer is configured to indicate a flow rate of about 30 liters per minute in operation.
However, in the same field of medicinal inhalation delivery devices, Pierro discloses: wherein the spirometer is configured to indicate a flow rate of about 30 liters per minute in operation (Paragraphs 0017 and 0026 disclose wherein the integrated breathing incentive 135 (spirometer) describes a flow rate to the patient, wherein the flow rate is 30 liters per minute). Pierro teaches an example of 30 Lim, which is within or close to the range of between 30-35 L/m and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close... See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of l00°C and an acid concentration of 10% ); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Khan to incorporate wherein the spirometer is configured to indicate a flow rate of about 30 liters per minute in operation, as made obvious as taught by an example from Pierro, in order to assist a patient in achieving a therapeutically effective flow rate for delivery of a medical aerosol by providing a suitable flow rate.
Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Puderbaugh, Pierro, Goodman, and Gupte, further in view of Levitt (U.S. Patent Publication No. 2010/0209357) (previously cited).
Regarding claim 37, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 34. Yet Khan does not disclose: wherein the medicinal agent is administered daily.
However, in the same field of medicinal inhalation delivery devices, Levitt discloses: wherein the medicinal agent is administered daily (Paragraph 0234 discloses wherein study medication is administered once daily).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the medicinal agent is administered daily, as taught by Levitt, in order to assess the safety and efficacy of the administered drug.
Regarding claim 41, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose: wherein the medicinal agent is administered daily.
However, in the same field of medicinal inhalation delivery devices, Levitt discloses: wherein the medicinal agent is administered daily (Paragraph 0234 discloses wherein study medication is administered once daily).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the medicinal agent is administered daily, as taught by Levitt, in order to assess the safety and efficacy of the administered drug.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Puderbaugh, Pierro, Goodman, and Gupte, as applied to claim 38, further in view of Tunnell et al. (U.S. 8807131) (previously cited).
Regarding claim 42, Khan in view of Puderbaugh, Pierro, Goodman, and Gupte discloses the method of claim 38. Yet Khan does not disclose: wherein the disease or disorder is asthma.
However, in the same field of medicinal inhalation delivery devices, Tunnell discloses: wherein the disease or disorder is asthma (Abstract discloses wherein the system is an asthma treatment regimen).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the disease or disorder is asthma, as taught by Tunnell, for the advantage of treating a specific respiratory disorder.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Puderbaugh, Pierro, Goodman, and Gupte, further in view of Bryant (U.S. Patent Publication No. 2010/0121211).
Regarding claim 45, Khan in view of Pierro, Goodman, Gupte, and Puderbaugh discloses the all of the elements of the claimed invention except “wherein the spirometer further comprises a spire engaging a hole on the float and allowing the float to travel up and down the spire.”
Bryant, in a related field of endeavor, teaches an embodiment of an incentive spirometer apparatus with a guiding rod (i.e., spire) that runs the extent of the cylinder containing the float, with a means (e.g., hole) within or on the float that would follow the guide, in order to keep the float aligned (i.e., wherein the spirometer further comprises a spire engaging a hole on the float and allowing the float to travel up and down the spire). (Paragraph [0109]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the spirometer further comprises a spire engaging a hole on the float and allowing the float to travel up and down the spire, as taught by Bryant, as it prevents the float from significantly moving within the cylinder. (Paragraph [0109]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 9-10, 12-13, 17-19, 23, 34-42, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 10/13/2022, with respect to the rejection of claims 1, 3, 9-10, 12-13, 17-19, 23, and 34-42 under U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection was necessitated by the claim amendments made in view Puderbaugh.
Upon amending claim 1 to include the limitation “an internal flow chamber orifice disposed between the flow chamber and the mouthpiece, the flow chamber orifice configured to provide one way flow of fluid from the flow chamber to the mouthpiece, the flow chamber orifice comprising a resilient membrane having a resealable opening”, the Applicant asserts that none of the cited references disclose features related to an “internal flow chamber orifice”.
However, this argument is rendered moot in view of the new ground of rejection made in
view of Puderbaugh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        10/26/2022
/MATTHEW KREMER/Primary Examiner, Art Unit 3791